DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/2021 has been entered.
                                                            Status of the claims
Claims 1, 6-7, 11, 12, 13, 17 were pending. Claims 18-22 are new claims. Claims 1, 6-7, 11-13, 17, 18-22 are now pending and are presented for examination on the merits.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7, 11, 12, 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,344,075. Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed invention and the invention of US ‘075 comprise overlapping subject matter. The claims of US ‘075 are drawn to a modified T cell receptor, or antigen-binding fragment thereof, comprising a Vα and a Vβ derived from a T cell clone, wherein the T cell receptor binds to a complex of the peptide WT1 and the HLA-A2 . 
 Dependent claims include: “[a]” host cell that expresses the T cell receptor of claim 1”; “ wherein the cell is a human T cell”; “d T cell receptor, or antigen-binding fragment thereof, comprising a Vα and a Vβ  derived from a wild type T cell receptor, wherein the Vα  and Vβ, respectively, comprise the amino acid sequence set forth in SEQ ID NOS:2 and 3;  SEQ ID NOS: 4 and 3;  SEQ ID NOS: 4 
and 21;  or SEQ ID NOS:22 and 21”; “[t]he modified T cell receptor of claim 4, wherein the modified T cell receptor comprises the Vβ  amino acid sequence set forth in SEQ ID NO:3 and the Vα  amino acid sequence set forth in SEQ ID NO:4”; “[t]he modified T cell receptor of claim 4, wherein the modified T cell receptor comprises the single-chain T cell receptor with the amino acid sequence set forth in SEQ ID NO:5”; “[t]he modified T cell receptor of claim 4, comprising the Vα  amino acid sequence set forth in SEQ ID NO:2 and the Vβ  amino acid sequence set forth in SEQ ID NO:3”. Another independent claim is drawn to a modified T cell receptor of claim 4 that binds to a complex of the peptide WT1 and the HLA-A2 molecule with a nanomolar or higher affinity, wherein the modified T cell receptor binds the complex with a KD value less than or equal to 10-6M”, with dependent claims “[a] modified T cell receptor of claim 4 that is in soluble form”; “[a] therapeutic agent that targets cancer cells that express the WT1 antigen, wherein the therapeutic agent comprises the modified T cell receptor of claim 8”; “[a] therapeutic agent that targets cancer cells that express the WT1 antigen, wherein the therapeutic agent comprises a human T cell that expresses the modified T cell receptor of claim 4”.
	In the claimed embodiments of US ‘075 wherein Vα comprises SEQ ID NO: 2, it would have been obvious to modify the Vα in US’075 by altering any of the CDR regions including CDR3 because, as evidenced by the instant claims, Vα comprises CDR3. One of ordinary skill in the art would have been motivated to do so because the claims of US’075 are drawn to any modifications of the Vα, and the Vα includes the CDR3 region. The claimed invention comprises modified T cell receptors comprising a modified Vα having at least 80% identity to SEQ ID NO: 2 (i.e., 100% identity to SEQ ID NO: 2) and thus reads upon the claimed invention, e.g., of instant claims 1 and 7 and/or comprising the Vα amino acid sequence set forth in SEQ ID NO: 2 and thus overlaps in scope with the invention of US ‘075.  Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: 
(A) "adapted to" or "adapted for" clauses; 
(B) "wherein" clauses; and 
(C) "whereby" clauses. 
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. With regards to the limitation “wherein the modified T cell receptor binds to a complex of the peptide Survivin and the HLA –A2 molecule with a KD of between about 10-6M and 10-12M”, although not expressly taught, the structural limitations of the T cell in US ‘075 overlap with those of the claimed T cells and therefore those T cells in US’075 would be expected to have the same functionality as claimed, unless evidence to the contrary is presented.
Thus, the invention as a whole is prima facie obvious over the reference, especially in the absence of evidence to the contrary.
Claim objections
Claims 6, 17-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	Claim 22 is allowed. Claims 1, 7, 11, 12, 13 are rejected. Claims 6, 17-21 are objected to.
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA M CORDERO GARCIA whose telephone number is (571)272-2939.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marcela M Cordero Garcia/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
MMCG 07/2021